ATTORNEY             GENERAL         OF TEXAS
                                            GREG       ABBOTT



                                               January 30,2007



The Honorable James L. Keffer                            Opinion No. GA-0509
Chair, Committee on Ways and Means
Texas House of Representatives                           Re: Whether a county may require an overweight
Post Office Box 2910                                     vehicle to obtain an operating permit in addition
Austin, Texas 78768-2910                                 to the permit required by the Department of
                                                         Transportation   (RQ-0517-GA)

Dear Representative     Keffer:

         You inquire whether a county has the authority to require an overweight vehicle to obtain a
local operating permit in addition to the “permits for overweight trucks issued by the Texas
Department of Transportation.“’ You inform us that some counties in East Texas’ have implemented
programs requiring overweight vehicles to have such a local permit before operating in the respective
county and that the “duplicative regulations [have] become exceedingly burdensome to the
livelihood of many in the forest products industry” and others. Request Letter, supva note 1, at 1.

         The Texas Transportation Code governs oversize and overweight vehicles operating in
Texas. Maximum load weights and maximum vehicle widths are established by statute. See TEX.
TFUNSP. CODE ANN. $5 621.1,01 (Vernon Supp. 2006) (load weight), 621.201 (Vernon 1999)
(vehiclewidth). Butsee id. 3 621.503(c) (V emon Supp. 2006) (weightlimitationsinsection621.101
do not apply to the “loading of an agriculture or forestry commodity before the commodity is
changed in processing from its natural state”). The Texas Transportation Commission (the
“Commission”) is authorized to set maximum gross weights and vehicle widths. See id. §§ 621.102
(Vernon Supp. 2006) (maximum weight), 621.202 (Vernon 1999) (maximum width). In addition,
county commissioners courts are authorized to establish load limits on county roads and bridges,
See id. § 621.301 (Vernon Supp. 2006). Despite the statutory size and weight limits, and grants of
authority to the Commission and county commissioners courts to set weight limits for public roads,
the Transportation Code authorizes vehicles exceeding these limits to operate in Texas. See id.
@ 623.01 l-.019 (Vernon.1999 & Supp. 2006).


          ‘Letter from Honorable James L. Keffer, Chair, Committee on Ways and Means, Texas House of
Representatives, to Honorable Greg Abbott, Attorney General of Texas, at 1 (Aug. 2,2006) (on file with the Opinion
Committee, also available af http://www,oag.state.tx.us) [hereinafter Request Letter].

          2To the extent you inquire about Chambers County, the Transportation Code expressly authorizes the Texas
Transportation Commission to authorize Chambers County “to issue permits for the movement of oversize or overweight
vehicles carrying cargo on state highways located in Chambers County.” TEX. TRAIN’. CODE ANN. $ 623.252(a)
(Vernon Supp. 2006). The authority has been granted. See 43 TEX. ADMIN. CODE $3 28. loo-. 102 (2006) (Tex. Dep’t
of Transp., Chambers County Permits).
The Honorable James L. Keffer - Page 2              (GA-0509)




         Section 623.011 establishes a uniform statewide permit system that allows overweight
vehicles to operate throughout the state under one statewide permit. See id. 5 623.01 l(a) (Vernon
Supp. 2006). These statewide permits are issued by the Texas Department of Transportation (the
“Department”) to vehicle operators that have complied with statutory requirements for registration,
security, and fees. See id. 5 623.01 l@). Vehicles operating under 623.011 permits are statutorily
authorized to exceed maximum allowable gross weights by a specified tolerance.               See id.
$623.01 l(g). Under the permitting scheme, the applicant must designate “each county in which the
vehicle will be operated” and pay an additional fee based on the number of counties designated. See
id. § 623.011 l(a) Vernon 1999). “A permit issued under~section 623.011 does not authorize the
operation of the vehicle in a county that is not designated in the application.” Id. 5 623.011 l(b)
(Vernon 1999). Once the Department issues a permit under section 623.011, it must notify the
county clerk of each county designated in the application. See id. 8 623.013(a). And the funds
received with the application for a permit under section 623.011 are shared with each county
designated in the application. See id. § 621.353.

         In addition to having authority over county roads, counties are expressly authorized by the
Transportation Code to issue permits for the operation of overweight vehicles over highways of a
county.~See id @ 251.003(a)(l) ( commissioners court may “make and enforce all necessary rules
and orders for the.    maintenance ofpublic roads”), 25 1.016 (Vernon Supp. 2006) (commissioners
court “may exercise general control over all roads, highways, and bridges in the county”), 25 1.15 1
(Vernon 1999) (commissioners court “may regulate traffic on a county road”), 25 1.153(a) (Vernon
Supp. 2006) (commissioners court “may establish load limits for any county’ road or bridge”),
623.01 S(a) Vernon 1999) (county permit). The statute, however, expressly limits that authority
when a permit has been issued by the Department under section 623.011: “If a vehicle has a permit
issued under Section 623.011, a commissioners court may not: issue a permit under [section
623.0181 or charge an additional fee for or otherwise regulate or restrict the operation of the vehicle
because of weight         .” Id. 5 623.018(d)(l). We believe this statutory limitation on a county’s
authority to issue a permit for an overweight vehicle provides a clear answer to your query. Under
section 623.018(d)(l), a county does not have authority to require a local permit in addition to a
permit issued by the Department under section 623 ,011.

         This is not the first time this conclusion has been reached. In fact, in two prior opinions this
office has come to the same result. See Tex. Att’y Gen. Op. Nos. JC-0517 (2002) at 3 (“A county
has no ,authority to permit or to impose additional requirements on a vehicle that has a permit from
the Department under section 623.011.“), GA-0088 (2003) at 7 (“A commissioners court may not
impose additional regulations withregard to weight on trucks granted an overweight certificate by
the Texas Department of Transportation                .“). More importantly, however, a Texas court of
appeals has concluded that a county may not require an overweight vehicle to have a county permit
if the vehicle has a valid permit issued by the state. See Scurlock Permian Corp. v. Bruzos County,
 869 S.W.2d 478,490 (Tex. App.-Houston            [lst Dist.] 1993, writ denied) (considering the question
under the statutory predecessor to section 623.01 l).~ Therefore, in accordance with the clear
language of the statute, the prior opinions of this office, and the court of appeals opinion, we again
conclude that counties are prohibited from requiring an operator of an overweight vehicle to obtain
 a permit from the county when the operator has obtained a permit from the Department under section
 623.011.
The Honorable James L. Keffer - Page 3           (GA-0509)




                                      SUMMARY

                       A county commissioners court is not authorized to require the
               operator of an overweight vehicle to obtain a permit from the county
               when the operator has obtained a permit from the Department of
               Transportation under section 623.011, Texas Transportation Code.




KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee